CALLAHAN, J., with whom MCDONALD, C. J., and PALMER, J.,
join, dissenting. I disagree with the majority’s conclusion that the police lacked a reasonable and articulable suspicion to make an investigatory stop of the car driven by the defendant, Jeffrey L. Donahue.
The Appellate Court summarized the undisputed facts as follows. “At 1:50 a.m. [on the morning of Wednesday, December 10, 1997], [Sergeant Todd] Lynch [of the state police] observed the defendant’s vehicle pull abruptly into a dimly lit, deserted parking lot [adjacent to a closed social club] in an area known for a recent increase in illicit drug sales, prostitution, theft, vandalism and assaults. Moreover, Lynch testified that he was patrolling Club Road specifically because his subordinate police officers needed help to respond to this increase in crime. Moreover, individuals would often park their vehicles along Club Road and walk across the cemetery into the public housing project to engage in drug dealing and prostitution.” State v. Donahue, 53 Conn. App. 497, 501, 729 A.2d 255 (1999).
“Under both the federal and state constitutions, police may detain an individual for investigative purposes if there is a reasonable and articulable suspicion that the individual is engaged in or about to engage in criminal activity.” State v. Groomes, 232 Conn. 455, 467-68, 656 A.2d 646 (1995). A determination of reasonable suspicion must be based on the whole of the circumstances “viewed through the eyes of a reasonable and cautious police officer on the scene guided by his experience and training.” United States v. Delos-Rios, 642 F.2d 42, 45 (2d Cir.), cert. denied, 451 U.S. 941, 101 S. Ct. 2025, 68 L. Ed. 2d 330 (1981); see also State v. Anderson, 24 Conn. App. 438, 441, 589 A.2d 372, cert. denied, 219 Conn. 903, 593 A.2d 130 (1991). To state the proposition another way, we may inquire whether an officer’s failure to investigate under the circumstances might have constituted a dereliction of his duty. *654See Commonwealth v. Cortez, 507 Pa. 529, 491 A.2d 111, cert. denied, 474 U.S. 950, 106 S. Ct. 349, 88 L. Ed. 2d 297 (1985); W. Schaefer, The Suspect and Society (1967) pp. 41-42.
Because otherwise innocuous behavior reasonably may arouse suspicion if it occurs at certain times and places; United States v. Dawdy, 46 F.3d 1427 (8th Cir. 1995) (reasonable suspicion where car parked in commercial lot at 10 p.m. on Sunday night and driver began to leave when police entered lot); United States v. Briggman, 931 F.2d 705 (11th Cir. 1991) (reasonable suspicion where car parked in commercial lot in high crime area at 4 a.m. and began to leave when police entered lot); United States v. Landry, 903 F.2d 334 (5th Cir. 1990) (reasonable suspicion where truck parked in front of closed business at approximately 11:30 p.m.); Tyler v. United States, 302 A.2d 748 (D.C. 1973) (police had right to investigate where defendant sitting in car in alley at 3:30 a.m. with engine and lights off); 4 W. La Fave, Search and Seizure (3d Ed. 1996) § 9.4 (f); our law allows the police to make a minimally intrusive inquiry even before probable cause exists to believe a crime has been or will be committed.
“The Fourth Amendment does not require a policeman who lacks the precise level of information necessary for probable cause to arrest to simply shrug his shoulders and allow a crime to occur or a criminal to escape. On the contrary, Terry [v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)] recognizes that it may be the essence of good police work to adopt an intermediate response. ... A brief stop of a suspicious individual, in order to determine his identity or to maintain the status quo momentarily while obtaining more information, may be most reasonable in light of the facts known to the officer at the time.” (Citation *655omitted.) Adams v. Williams, 407 U.S. 143, 145-46, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972).1
“The process does not deal with hard certainties, but with probabilities. Long before the law of probabilities was articulated as such, practical people formulated certain common-sense conclusions about human behavior; jurors as factfinders are permitted to do the same — and so are law enforcement officers.” United States v. Cortez, 449 U.S. 411, 418, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981).
To conclude, as the majority does, that a reasonable and articulable suspicion did not exist in the present case is to conclude that a police officer may neither exercise the common sense of any layman, nor conduct the most rudimentary investigation that is basic to his law enforcement function.2 Instead, he is reduced “to simply shrug[ging] his shoulders and allow[ing] a crime to occur or a criminal to escape.” Adams v. Williams, supra, 407 U.S. 145. This runs contrary to the spirit and purpose of both state and federal jurisprudence on investigatory stops. I respectfully dissent.

 The majority decision considered in light of our earlier ruling in Binette v. Sabo, 244 Conn. 23, 710 A.2d 688 (1998) (creating state analogue to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 [1971], for damages under article first, §§ 7 and 9, of Connecticut constitution), may give rise to an action for damages whenever the police make a minimally intrusive inquiry of a person who is in an area where at the time he has no apparent right or reason to be. Such a result will discourage legitimate police investigation and detract from the safety of Connecticut’s citizens and their property.


 The majority’s concern about racial profiling is misplaced. This is not a case of racial profiling. The defendant is not a member of a racial minority. Lynch detained the defendant because the circumstances — irrespective of race — gave rise to a reasonable and articulable suspicion. The “insidious specter of ‘profiling’ ” should not blind us to the facts here.